DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nueffer et al. (US 2012/0081792, “Nueffer”).
Regarding claims 1-3, Nueffer teaches a substrate (e.g., Fig. 3, hardcoat substrate layer) having thereon an anti-reflection coating having a high refractive index layer (may be, e.g., SiOxNy, [0018]) and a low refractive index layer ([0021], may be SiO2 and see Fig. 3). Nueffer teaches high refractive index layer having a refractive index of greater than 1.65 and a thickness of about 40 nm and thus an optical thickness of around 65 nm (see, e.g., Fig. 3 and [0022]) and teaches that the low refractive index layer may have a thickness of around, for example, 60 nm and a refractive index of less than 1.5, thus having an optical thickness of around 90 nm ([0035], e.g., Fig. 3). Nueffer additionally teaches that the layers may be arranged in any suitable manner in order to create a functional antireflective article having good strength and optical properties ([0058]).	The present specification teaches that that a suitable antireflection film having the presently claimed properties (i.e., average reflectance when the coating is in pristine vs. after removal of a thickness recited in claim 1 and the reflectances under different testing conditions described in lines 11-
Regarding claim 4, Nueffer additionally teaches that the antireflective coating may be a plurality of high and low refractive index sub-layers (see, e.g., Fig. 3 and [0022], [0050]).  
Regarding claim 5, because modified Nueffer teaches an antireflection film made of the same materials, in the same order, and of the same thicknesses as described as having the claimed properties by the present invention (see rejection of claim 1, above), they are considered to also possess the presently claimed optical properties. Therefore, the antireflection film of modified Nueffer would be expected to possess the presently claimed contrast ratios. 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nueffer as applied to claim 1, above, and further in view of Veerasamy et al. (US 2005/0129934, “Veerasamy”) and further in view of Okano et al. (US 2009/0002821, “Okano”).
Regarding claim 6, modified Nueffer fails to specifically teach the inclusion of a scratch resistant coating. In the same field of endeavor of glass components (e.g., [0012]), Veerasamy teaches an anti-scratch, anti-etch, or anti-abrasion layers comprising various oxides, including silicon nitride or silicon oxide components ([0033], [0034]), for use on a glass component that helps to improve resistance to scratching and certain solvents (e.g., [0031], [0012]). It would have been obvious to the ordinarily skilled artisan at the time of filing to have included the protective anti-scratch layer of Veerasamy on the article of modified Nueffer for the benefit of improving resistance to scratching and certain solvents (e.g., [0031], [0012]).	Modified Nueffer fails to specifically teach that the anti-scratch coating layer is underneath the first or second anti-reflection coating. However, in the same field of endeavor of anti-reflection articles ([0002], [0003]), Okano teaches that it is known to apply an anti-abrasion layer underneath an anti-reflection coating in order to improve the chemical resistance, surface hardness, moisture and heat resistance, abrasion resistance, coating properties, and cracking resistance of the anti-reflection layer ([0099], and see [0050] - [0059]). It therefore would have been obvious to have placed an anti-scratch layer of modified Nueffer underneath at least one of the anti-reflection layers in order to  improve the chemical resistance, surface hardness, moisture and heat resistance, abrasion resistance, coating properties, and cracking resistance of the anti-reflection layer ([0099], and see [0050] - [0059]).
Regarding claims 7 and 8, modified Nueffer additionally teaches that the scratch or abrasion resistant coating may have a hardness of greater than 5 GPa (Veerasamy, e.g., [0031]) and a thickness of from 100 to 10000 nm (Veerasamy, [0029] anti-etch layer being typically less than 9000 angstroms or 

Allowable Subject Matter
Claims 9-20 are allowable over the prior art. 
The prior art fails to specifically teach or make obvious each of the claimed features or their combination as recited in each of independent claims 9 and 15. In the case of claim 9, the inclusion of the scratch resistant coating with the specific limitations described thereof and in combination with the remaining features of the claim would not have been obvious to the ordinarily skilled artisan at the time of filing. With regard to claim 15, the inclusion of the high refractive index layer made of the claimed materials and in combination with the remaining features of the claim would not have been obvious to the ordinarily skilled artisan at the time of filing. Therefore, these claims and their dependent claims are allowable over the prior art. 

Response to Arguments
Applicant’s arguments filed 11/1/21 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. Arguments which are deemed relevant to the current rejections are addressed below. 
Therefore, claims 1-8 are rejected as described above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782